        2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 1 of 15 Page ID #:479


  Christopher C. McNatt, Jr.(SBN 174559)
  cmcnatt sc~o elitis.com
2 ~1~ ~TIS,Z~AI~~LIGHT,HANSON & FEARY,LLP
  2 North Lake Avenue, Suite 560
3 Pasadena, CA 91101
  P: 626-795-4700
4 F: 626-795-4790
 5 Christopher J. Eckhart(admitted pro hac vice)
   ceckhart sco elitis.com
 6 ames       po yar a matted pro hac vice)
   's of ar sco elitis.com
 7    aina     awey        309191)
   ahawley(a)scopeIitis.com
 8 ~~~~LIfI'I~           1~T~IGHT HANSON & FEARY,P.C.
    10 West Market Street Suite 1400
 9 Indianapolis IN 4620~
   P: 317-b37-777
10 F:317-687-2414
11   Attorneys for Defendant
     EVANS DELIVERY COMPANY,INC.
12
                       ADDITIONAL COUNSEL ON NEXT PAGE
13
                           UNITED STATES DISTRICT COURT
14
                          CENTRAL DISTRICT OF CALIFORNIA
15
16 SANTOS     H. GARCIA,,individually and on           No.: 2:19—cv-04316—DSF—Ex
   behalf of all others similarly situated, all
17 current, former and future aggrieved
   employees, and the general public of
18 California;  RAMIRO OROZCO,individually
   and on behalf of all others similarly situated,
19 all current, former and future aggneved
   employees, and the general public of
20 California;  MICHEL SALIVIO, individually
   and on behalf of all others similarly situated,         ]STIPULATED
21 all current, former and future aggneved            TECTIVE ORDER
   employees, and the general ublic of
22 California; WIENER     ANT~NIO VASQLTEZ
   QUINTANILLA and EDGAR VELIZ
23 BAEZA,    each individually and on behalf of all
   others similarly situated and the general public
24 of California,      Plaintiffs,
25               v.

26 EVANS    DELIVERY COMPANY,INC.,
   a corporation; ALLEN CEPEDA;DOES 1 to
27 100, inclusive,   Defendants.
28

                                    2:19-cv-04316-DSF-E
                                [Pry]Stipulated Protective Order
       2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 2 of 15 Page ID #:480


  Howard Smith,(SBN 166571)
  hjsmith(a~b3law.com
2 BERMAN SCHNEIDER & LOWARY,L~,P
  1 1900 West Olympis Boulevard, Suite 600
3 Los Angeles, CA 90064-1151
  P: 310-447-9000
4 F: 310-447-9011
5
  Attorney for Defendant,
6 ALLEN CEPEDA
 7 STEPHEN GLICK(SBN 59404)
    s~lick(a~, ~ickle
               1      ~al.com
 8 M. ANTHONY JENKINS(SBN 171958)
 9 aienkins lickle~al.com
    'LAW OFFICES F STEPHEN GLICK
10 1055 Wilshire Boulevard, Suite 1480
    Los Angeles, California 90017
1 1 Telephone:(213)387-3400
    Fax:(213)387-7872
12
    Attorneys for Plaintiffs,
13
    SANTOS H. GARCIA,RAMIRO OROZCO,MICHEL SALMO,
14 WIENER ANTONIO VASQUEZ QUINTANILLA and
    EDGAR VELIZ BAEZA,individually and on behalf of all
15
    others similarly situated, current and former aggrieved
16 employees, and the general public ofCalifornia
17
18
19
20
21
22
23
24
25
26
27
28

                                    2:19-cv-04316-DSF-E
                             {~e~esed] Stipulated Protective Order
     ase 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 3 of 15 Page ID #:481



 1   1.    A.    PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information inlcuding but not limited to involve production
 4 and disclosure of Evans Delivery Company, Inc.'s proprietary and confidential
 5   business information, for which special protection from public disclosure and from
 6 use for any purpose other than prosecuting this litigation may be warranted.
 7 Accordingly, the parties hereby stipulate to and petition the Court to enter the
 8 following Stipulated Protective Order. The parties acknowledge that this Order does
 9 not confer blanket protections on all disclosures or responses to discovery and that
10 the protection it affords from public disclosure and use extends only to the limited
11   information or items that are entitled to confidential treatment under the applicable
12 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
13 that this Stipulated Protective Order does not entitle them to file confidential
14 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
15 followed and the standards that will be applied when a party seeks permission from
16 the court to file material under seal.
17 2.      DEFINITIONS
18         2.1   Action: Santos H. Garcia et al. v. Evans Delivery Company, Inc., et al.
19 Case No. 2:19-cv-04316-DSF-E, U.S. District Court for the Central District of
20 California.
21         2.2   Challen~ing Party: a Party or Non-Party that challenges the designation
22 of information or items under this Order.
23         2.3   "CONFIDENTIAL" Information or Items: Any documents, testimony or
24 information designated as "Confidential" pursuant to the provisions of this Protective
25   Order.
26         2.4   Counsel: Outside Counsel of Record and House Counsel(as well as their
27 support staffl.
28
                                                  1
                                         2:19-cv-04316-DSF-E
                               --E~repese~]..Stipulated Protective Order
     ase 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 4 of 15 Page ID #:482



 1         2.5    Desi~n     ~ Party: a Party or Non-Party that designates information or
 2 items that it produces in           disclosures or in responses to discovery as
 3 "CONFIDENTIAL."
4          2.6    Disclosure or Discovery Material: all items or information, regardless of
 5   the medium or manner in which it is generated, stored, or maintained (including,
6 among other things, testimony, transcripts, and tangible things), that are produced or
 7 generated in disclosures or responses to discovery in this matter.
 8         2.7    Expert: a person with specialized knowledge or experience in a matter
 9 pertinent to the litigation who has been retained by a Party or its counsel to serve as
10 an expert witness or as a consultant in this Action.
11         2.8    House Counsel: attorneys who are employees of a party to this Action. A
12 House Counsel does not include Outside Counsel of Record or any other outside
13   counsel.
14         2.9    Non-Party: any natural person, partnership, corporation, association, or
15   other legal entity not named as a Party to this action.
16         2.10 Outside Counsel of Record: attorneys who are not employees of a party
17 to this Action but are retained to represent or advise a party to this Action and have
18 appeared in this Action on behalf of that party or are affiliated with a law firm which
19 has appeared on behalf of that party, including support staff.
20         2.11 Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and their
22 support staffs).
23         2.12 Producing Party_: a Party or Non-Party that produces Disclosure or
24 Discovery Material in this Action.
25         2.13 Professional Vendors: persons or entities that provide litigation support
26 services (e.g., photocopying, videotaping, translating, preparing exhibits or
27 demonstrations, and organizing, storing, or retrieving data in any form or medium)
28 and their employees and subcontractors.
                                                   2
                                          2:19-cv-04316-DSF-E
                                  -fPra~ese~] Stipulated Protective Order
     ase 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 5 of 15 Page ID #:483


 1         2.14 Protected Material: any Disclosure or Discovery Material that is
 2 designated as "CONFIDENTIAL."
 3         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 4 from a Producing Party.
 5   3.    SCOPE
 6         The protections conferred by this Stipulation and Order cover not only
 7 Protected Material (as defined above), but also (1) any information copied or
 8   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 9 compilations of Protected Material; and (3) any testimony, conversations, or
10 presentations by Parties or their Counsel that might reveal Protected Material.
11         Any use of Protected Material at trial shall be governed by the orders of the
12 trial judge. This Order does not govern the use of Protected Material at trial.
13 4.      DURATION
14         Even after final disposition of this litigation, the confidentiality obligations
15 imposed by this Order shall remain in effect until a Designating Party agrees
16 otherwise in writing or a court order otherwise directs. Final disposition shall be
17 deemed to be the later of(1) dismissal of all claims and defenses in this Action, with
18 or without prejudice; and (2) final judgment herein after the completion and
19 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
20 including the time limits for filing any motions or applications for extension of time
21   pursuant to applicable law.
22 5.      DESIGNATING PROTECTED MATERIAL
23         5.1   The Designating Party shall have the right to designate as "Confidential"
24 any Documents, Testimony or Information that the Designating Party in good faith
25   believes to contain non-public information that is entitled to confidential treatment
26 under applicable law.
27         5.2   Manner and Timing of Designations. Except as otherwise provided in
28 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                             3
                                     2:19-cv-04316-DSF-E
                                         tipulated Protective Order
     ase 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 6 of 15 Page ID #:484



 1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 2 under this Order must be clearly so designated before the material is disclosed or
 3 produced.
 4         Designation in conformity with this Order requires:
 5               (a)   for information in documentary form (e.g., paper or electronic
 6 documents, but excluding transcripts of depositions or other pretrial or trial
 7 proceedings), that the Producing Party affix at a minimum, the legend
 8 "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that
 9 contains protected material. If only a portion or portions of the material on a page
10 qualifies for protection, the Producing Party also must clearly identify the protected
11   portions)(e.g., by making appropriate markings in the margins).
12               (b)   for testimony given in depositions, that the Designating Party
13 identify the Disclosure or Discovery Material, including all protected testimony, on
14 the record, before the close of the deposition.
15               (c)    for information produced in some form other than documentary
16 and for any other tangible items, that the Producing Party affix in a prominent place
17 on the exterior of the container or containers in which the information is stored the
18 legend "CONFIDENTIAL." If only a portion or portions of the information warrants
19 protection, the Producing Party, to the extent practicable, shall identify the protected
20 portion(s).
21         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
22 failure to designate qualified information or items does not, standing alone, waive the
23 Designating Party's right to secure protection under this Order for such material.
24 Upon timely correction of a designation, the Receiving Party must make reasonable
25 efforts to assure that the material is treated in accordance with the provisions of this
26 Order.
27 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS. In the event that
28 counsel for a Party receiving Documents, Testimony or Information in discovery
                                                  4
                                          2:19-cv-04316-DSF-E
                                 ,~Pxo~ese~k]~tipulated Protective Order
     ase 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 7 of 15 Page ID #:485



 1   designated as "Confidential" objects to such designation with respect to any or all of
 2 such items, said counsel shall advise counsel for the Designating Pariy, in writing, of
 3 such objections, the specific Documents, Testimony or Information to which each
 4 objection pertains, and the specific reasons and support for such objections (the
 5 "Designation Objections"). Counsel for the Designating Party shall have thirty (30)
 6 days from receipt of the written Designation Objections to either (a) agree in writing
 7 to de-designate Documents, Testimony or Information pursuant to any or all of the
 8 Designation Objections and/or(b) file a motion with the Court seeking to uphold any
 9 or all designations on Documents, Testimony or Information addressed by the
10 Designation Objections (the "Designation Motion"). Pending a resolution of the
11   Designation Motion by the Court, any and all existing designations on the
12 Documents, Testimony or Information at issue in such Motion shall remain in place.
13 The Designating Party shall have the burden on any Designation Motion of
14 establishing the applicability of its "Confidential" designation. In the event that the
15 Designation Objections are neither timely agreed to nor timely addressed in the
16 Designation Motion, then such Documents, Testimony or Information shall be de-
17 designated in accordance with the Designation Objection applicable to such material.
18 7.      ACCESS TO AND USE OF PROTECTED MATERIAL Access to and/or
19 Disclosure of Confidential Materials designated as "Confidential" shall be permitted
20 only to the following persons:
21               (a)   the Court;
22               (b)   (1) Attorneys of record in the Proceedings and their affiliated
23 attorneys, paralegals, clerical and secretarial staff employed by such attorneys who
24 are actively involved in the Proceedings and are not employees of any Party.(2) In-
25   house counsel to the undersigned Parties and the paralegal, clerical and secretarial
26 staff employed by such counsel. Provided, however, that each non-lawyer given
27 access to Confidential Materials shall be advised that such Materials are being
28 Disclosed pursuant to, and are subject to, the terms of this Stipulation and Protective
                                                5
                                       2:19-cv-04316-DSF-E
                                -EPmpvse~] Stipulated Protective Order
     ase 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 8 of 15 Page ID #:486


 1   Order and that they may not be Disclosed other than pursuant to its terms;
 2               (c)    those officers, directors, partners, members, employees and agents
 3 of all nondesignating Parties that counsel for such Parties deems necessary to aid
 4 counsel in the prosecution and defense of this Proceeding; provided, however, that
 5   prior to the Disclosure of Confidential Materials to any such officer, director, partner,
6 member, employee or agent, counsel for the Party making the Disclosure shall deliver
 7 a copy of this Stipulation and Protective Order to such person, shall explain that such
 8 person is bound to follow the terms of such Order, and shall secure the signature of
 9 such person on a statement in the form attached hereto as Exhibit A;
10               (d)    court reporters in this Proceeding (whether at depositions,
11   hearings, or any other proceeding);
12               (e)    any deposition, trial or hearing witness in the Proceeding who
13 previously has had access to the Confidential Materials, or who is currently or was
14 previously an officer, director, partner, member, employee or agent of an entity that
15   has had access to the Confidential Materials;
16               (~     any deposition or non-trial hearing witness in the Proceeding who
17 previously did not have access to the Confidential Materials; provided, however, that
18 each such witness given access to Confidential Materials shall be advised that such
19 Materials are being Disclosed pursuant to, and are subject to, the terms of this
20 Stipulation and Protective Order and that they may not be Disclosed other than
21   pursuant to its terms;
22               (g)    outside experts or expert consultants consulted by the undersigned
23 Parties or their counsel in connection with the Proceeding, whether or not retained to
24 testify at any oral hearing; provided, however, that prior to the Disclosure of
25   Confidential Materials to any such expert or expert consultant, counsel for the Party
26 making the Disclosure shall deliver a copy of this Stipulation and Protective Order to
27 such person, shall explain its terms to such person, and shall secure the signature of
28 such person on a statement in the form attached hereto as Exhibit A. It shall be the
                                               6
                                      2:19-cv-04316-DSF-E
                             .~~re}~es~i] Stipulated Protective Order
     ase 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 9 of 15 Page ID #:487



 1   obligation of counsel, upon learning of any breach or threatened breach of this
 2 Stipulation and Protective Order by any such expert or expert consultant, to promptly
 3 notify counsel for the Designating Party of such breach or threatened breach; and i.
 4               (h)     any other person that the Designating Party agrees to in writing.
 5         Confidential Materials shall be used by the persons receiving them only for the
 6 purposes of preparing for, conducting, participating in the conduct of, and/or
 7 prosecuting and/or defending the Proceeding, and not for any business or other
 8   purpose whatsoever. Any Party to the Proceeding (or other person subject to the terms
 9 of this Stipulation and Protective Order) may ask the Court, after appropriate notice to
10 the other Parties to the Proceeding, to modify or grant relief from any provision of
11   this Stipulation and Protective Order.
12         Entering into, agreeing to, and/or complying with the teens of this Stipulation
13 and Protective Order shall not: a. operate as an admission by any person that any
14 particular Document, Testimony or Information marked "Confidential" contains or
15 reflects trade secrets, proprietary, confidential or competitively sensitive business,
16 commercial, financial or personal information; or b. prejudice in any way the right of
17 any Party (or any other person subject to the terms of this Stipulation and Protective
18   Order):
19                     i.      to seek a determination by the Court of whether any
20         particular Confidential Material should be subject to protection as
21         "Confidential" under the terms of this Stipulation and Protective Order; or
22                     ii.     to seek relief from the Court on appropriate notice to all
23         other Parties to the Proceeding from any provisions) of this Stipulation and
24         Protective Order, either generally or as to any particular Document, Material or
25         Information.
26 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
27 OTHER LITIGATION If a Party is served with a subpoena or a court order issued in
28 other litigation that compels disclosure of any information or items designated in this
                                                 7
                                         2:19-cv-04316-DSF-E
                                  ~P        Stipulated Protective Order
     se 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 10 of 15 Page ID #:488



 1   Action as "CONFIDENTIAL," that Party must:
 2               (a)    promptly notify in writing the Designating Party. Such notification
 3 shall include a copy of the subpoena or court order;
4                (b)    promptly notify in writing the party who caused the subpoena or
 5   order to issue in the other litigation that some or all of the material covered by the
6 subpoena or order is subject to this Protective Order. Such notification shall include a
 7 copy of this Stipulated Protective Order; and
 8               (c)    cooperate with respect to all reasonable procedures sought to be
 9 pursued by the Designating Party whose Protected Material may be affected.
10         If the Designating Party timely seeks a protective order, the Party served with
11   the subpoena or court order shall not produce any information designated in this
12 action as "CONFIDENTIAL" before a determination by the court from which the
13 subpoena or order issued, unless the Party has obtained the Designating Party's
14 permission. The Designating Party shall bear the burden and expense of seeking
15   protection in that court of its confidential material and nothing in these provisions
16 should be construed as authorizing or encouraging a Receiving Party in this Action to
17 disobey a lawful directive from another court.
18 9.      ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
19 IN THIS LITIGATION
20               (a)    The terms of this Order are applicable to information produced by
21   a Non-Party in this Action and designated as "CONFIDENTIAL." Such information
22 produced by Non-Parties in connection with this litigation is protected by the
23 remedies and relief provided by this Order. Nothing in these provisions should be
24 construed as prohibiting allon-Party from seeking additional protections.
25               (b)    In the event that a Party is required, by a valid discovery request,
26 to produce allon-Party's confidential information in its possession, and the Party is
27 subject to an agreement with the Non-Party not to produce the Non-Party's
28 confidential information, then the Party shall:
                                          8
                                  2:19-cv-04316-DSF-E
                                [~}  Stipulated Protective Order
     se 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 11 of 15 Page ID #:489


 1                      i.     promptly notify in writing the Requesting Party and the
 2         Non-Party that some or all of the information requested is subject to a
 3         confidentiality agreement with allon-Party;
 4                      ii.    promptly provide Non-Party with a copy of the Stipulated
 5         Protective Order in this Action, the relevant discovery request(s), and a
 6         reasonably specific description of the information requested; and
 7                      iii.   make the information requested available for inspection by
 8         the Non-Party, if requested.
 9               (c)    If the Non-Party fails to seek a protective order from this court
10 within 14 days of receiving the notice and accompanying information, the Receiving
11   Party may produce the Non-Party's confidential information responsive to the
12 discovery request. If the Non-Party timely seeks a protective order, the Receiving
13 Party shall not produce any information in its possession or control that is subject to
14 the confidentiality agreement with the Non-Party before a determination by the court.
15   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
16 of seeking protection in this court of its Protected Material.
17   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL If a
18   Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
19 Material to any person or in any circumstance not authorized under this Stipulated
20 Protective Order, the Receiving Party must immediately (a) notify in writing the
21   Designating Party of the unauthorized disclosures,(b) use its best efforts to retrieve
22 all unauthorized copies of the Protected Material,(c) inform the person or persons to
23   whom unauthorized disclosures were made of all the terms of this Order, and (d)
24 request such person or persons to execute the "Acknowledgment and Agreement to
25   Be Bound" attached as Exhibit A.
26   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
27 PROTECTED MATERIAL When a Producing Party gives notice to Receiving
28 Parties that certain inadvertently produced material is subject to a claim of privilege
                                              9
                                       2:19-cv-04316-DSF-E
                                ~Pre~d}Stipulated Protective Order
     se 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 12 of 15 Page ID #:490



 1   or other protection, the obligations of the Receiving Parties are those set forth in
 2 Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 3   whatever procedure may be established in an e-discovery order that provides for
 4 production without prior privilege review. Pursuant to Federal Rule of Evidence
 5 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of
 6 a communication or information covered by the attorney-client privilege or work
 7 product protection, the parties may incorporate their agreement in the stipulated
 8 protective order submitted to the court.
 9   12.   MISCELLANEOUS
10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11   person to seek its modification by the Court in the future.
12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
13 Protective Order no Party waives any right it otherwise would have to object to
14 disclosing or producing any information or item on any ground not addressed in this
15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
16 ground to use in evidence of any of the material covered by this Protective Order.
17         12.3 Filing Protected Material. A Party that seeks to file under seal any
18 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
19 only be filed under seal pursuant to a court order authorizing the sealing of the
20 specific Protected Material at issue. If a Party's request to file Protected Material
21   under seal is denied by the court, then the Receiving Party may file the information in
22 the public record unless otherwise instructed by the court.
23   13.   FINAL DISPOSITION After the final disposition of this Action, as defined in
24 Section 4, within 60 days of a written request by the Designating Party, each
25 Receiving Party must return all Protected Material to the Producing Party or destroy
26 such material. As used in this subdivision, "all Protected Material" includes all
27 copies, abstracts, compilations, summaries, and any other format reproducing or
28 capturing any of the Protected Material. Whether the Protected Material is returned or
                                                10
                                         2:19-cv-04316-DSF-E
                                 [        ]Stipulated Protective Order
     se 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 13 of 15 Page ID #:491



 1   destroyed, the Receiving Party must submit a written certification to the Producing
2 Party (and, if not the same person or entity, to the Designating Party) by the 60 day
3 deadline that(1) identifies (by category, where appropriate) all the Protected Material
4 that was returned or destroyed and (2) affirms that the Receiving Party has not
5    retained any copies, abstracts, compilations, summaries or any other format
6 reproducing or capturing any of the Protected Material. Notwithstanding this
7 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
8 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
9 deposition and trial exhibits, expert reports, attorney work product, and consultant
10 and expert work product, even if such materials contain Protected Material. Any such
11   archival copies that contain or constitute Protected Material remain subject to this
12 Protective Order as set forth in Section 4(DURATION).
13   14.   Any violation of this Order may be punished by any and all appropriate
14 measures including, without limitation, contempt proceedings and/or monetary
15   sanctions.
16                                [Signature Page Follows]
17
18
19
20
21
22
23
24
25
26
27
28
                                               11
                                       2:19-cv-04316-DSF-E
                                {~.     d] Stipulated Protective Order
     se 2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 14 of 15 Page ID #:492



 1   IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.

2 DATED: March 6,2020                   SCOPELITIS, GARVIN,LIGHT,
3                                       HANSON & FEARY,LLP

4                                       By: /s/James T. Spolvar
5                                            James T. Spolyar
                                        Attorney for Defendant
6                                       EVANS DELIVERY COMPANY,INC.
7 DATED: March 6,2020                   BERMAN SCHNEIDER & LOWARY,LLP
8
                                        By: /s/Howard J. Smith
9                                             Howard Smith
                                        Attorney for Defendant
10                                      ALLEN CEPEDA
11   DATED: March 6, 2020               LAW OFFICES OF STEPHEN GLICK
12
                                        By: /s/ M. Anthon~Jenkins
13
                                               M. Anthony Jenkins
14                                      Attorney for Plaintiffs,
15                                      SANTOS H. GARCIA,RAMIRO OROZCO,
                                        MICHEL SALMO, WIENER ANTONIO
16                                      VASQUEZ QUINTANILLA and EDGAR
1~                                      VELIZ BAEZA,individually and on behalf of
                                        all others similarly situated, current and former
1g                                      aggrieved employees, and the general public of
19                                      California

20
21
22    .~~~5 ~O ~r~~'t~ .
23    ~,F~: 3~l~~Zv                                  ~
24                                       c/,.F,t,1~~f ~,~
                                         !
                                         /.~i'~G.L~i~'~I~'~/s~i~~,~a~
25
26
27
28
                                           12
                                    2:19-cv-04316-DSF-E
                              {~~reed]Stipulated Protective Order
         2:19-cv-04316-DSF-E Document 35-1 Filed 03/06/20 Page 15 of 15 Page ID #:493



 1                                         EXHIBIT A
2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,                               [print or type full name], of
4                               [print or type full address], declare under penalty of
 5 ~ ~ perjury that I have read in its entirety and understand the Stipulated Protective Order
6 ~ ~ that was issued by the United States District Court for the Central District of
 7 California on                 [date] in the case of Santos H. Garcia et al. v. Evans
 8 ~ ~ Delivery Company, Inc., et al. Case No. 2:19-cv-04316-DSF-E. I agree to comply
9    with and to be bound by all the terms of this Stipulated Protective Order and I
10 understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
12 in any manner any information or item that is subject to this Stipulated Protective
13 Order to any person or entity except in strict compliance with the provisions of this
14 Order. I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination of this action. I hereby appoint                                         [print or
18 type full name] of                                                          [print or type full
19 address and telephone number] as my California agent for service of process in
20 connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22 Date:
23 City and State where sworn and signed:
24 Printed name:
25 Signature•
26
     4823-5549-5600, v. 7

2~
28
                                                 13
                                         2:19-cv-04316-DSF-E
                                  [Proposed] Stipulated Protective Order
